835 F.2d 870
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.George W. NICHOLAS, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 87-1227.
United States Court of Appeals, Federal Circuit.
Nov. 12, 1987.

Before RICH and DAVIS, Circuit Judges, and NICHOLS, Senior Circuit Judge.
PER CURIAM.


1
This is an appeal from the United States Claims Court, which sua sponte dismissed appellant's complaint for lack of subject matter jurisdiction.  In a four-page order dated February 25, 1987, Judge Wiese of the Claims Court gave a concise and lucid explanation of why that court lacks jurisdiction in this case.  We agree with Judge Wiese's reasoning and conclusion, and appellant has not shown either to be in error.  Therefore, the decision of the Claims Court is affirmed.